Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 17/422,376 filed on 12 July 2021. The response filed 30 August 2022 amends claim 2, cancels claims 10, 18, and 20, and presents arguments is hereby acknowledged. 	Claims 1-9, 11-17, 19, and 21-23 are presented for examination.

Response to Arguments
The response filed 30 August 2022 addresses the Drawings objections made on the 6 June 2022 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Applicant amended the Specification in paragraphs 0077, 0102, 0103, and 0107 to recite the missing characters. These amendments are found persuasive. Therefore, all of the Drawings objections are hereby withdrawn.

Independent Claims 1, 11, and 21
On pages 13-15 of the response filed 30 August 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 6 June 2022 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 13-15, Applicant argues that the McCann system fails to teach or suggest “selecting a structured local address plan (SLAP) quadrant.” Applicant argues that “Step 202 does not teach the wireless device (i.e., client device), selecting a SLAP quadrant. The wireless device in Step 202 simply receives a MAC address where a portion of the MAC address may have been assigned according to SLAP.” 	Examiner respectfully disagrees and finds this argument unpersuasive. The Applicant’s specification does not provide an explicit definition of “selecting.” According to MPEP 2111, examiner obliged to give the terms or phrases their broadest reasonable interpretation definition, consistent with the specification, and awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. Merriam-Webster Dictionary defines selecting to mean “to choose (as by fitness or excellence) from a number or group.” Thus, Examiner interprets selecting a SLAP quadrant to mean choosing the SLAP quadrant from a number. McCann, in paragraph 0027, states that the wireless device 104 receives network address policy information that can indicate use of an address “assigned according to the SLAP.” Further, McCann in claim 3 states “a portion of the address [included in the received information is] assigned according to a Structured Local Address Plan (SLAP).” Examiner interprets the wireless device to choose the SLAP quadrant from the one quadrant allocated. Therefore, Examiner finds this argument unpersuasive.
On page 15, Applicant argues that the McCann system fails to teach or suggest “transmitting a first message indicating the SLAP quadrant.” Applicant argues that “in step 204, the wireless device sends a request for more information. McCann fails to teach that the request sent by the wireless device includes a message that indicates a SLAP quadrant selected by the wireless device.” 	Examiner respectfully disagrees and finds this argument unpersuasive. McCann, as shown in FIG. 2, displays a wireless device transmitting request 204 for further information regarding the network address policy. Paragraph 0027 states that the network address policy information indicates use of an address assigned according to the SLAP. Thus, when the wireless device 104 of McCann transmits a request for further information, paragraph 0042 states that wireless device 104 sends an ANQP request for further information regarding the network policy, wherein the network policy indicates use of a SLAP address. Further, as described in FIG 3 and Table 1, the ANQP request includes Policy Field 306 that indicates the use of the SLAP quadrant. Therefore, Examiner finds this argument unpersuasive.  

Dependent Claims 2-9, 12-17, 19, 22, and 23
On pages 13-16 of the response filed 30 August 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 6 June 2022 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments unpersuasive.

Allowable Subject Matter
Claims 8, 9, 19, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 11, and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPUB 2019/0387459 A1 to McCann et al.
Regarding Claim 1, McCann discloses a method performed by a client device (FIG. 1, wireless device 104), the method comprising: 	selecting a structured local address plan (SLAP) quadrant (FIG. 2 step 202, 0027, 0042, and claim 3 provide for selecting a SLAP quadrant from network address policy information received in step 202); 	transmitting a first message indicating the SLAP quadrant (FIG. 2 step 204, 0027, 0042, and Table 1 provides for transmitting request 204, wherein the ANQP request indicates the portion of the address assigned according to the SLAP); and 	receiving a second message including a media access control (MAC) address of the SLAP quadrant (FIG. 2 step 206, 0023, 0043, and Table 1 provides for receiving a ANQP response 205 including bit values that indicate MAC address ranges).
Regarding Claim 3, McCann discloses the method of claim 1, wherein the SLAP quadrant is selected based on context information which includes: a number of nodes in a network, a type of network deployment, a type of network (0038 provides for utilizing the properties of the LAN for a policy determination), a mobility configuration, a type of device management, a battery lifetime, a location or a privacy configuration.
Regarding Claim 4, McCann discloses the method of claim 3, wherein the context information is received by the client from a bootstrapping server (FIG. 1 and 0040 provides for ANI server 108).
Regarding Claim 5, McCann discloses the method of claim 1, wherein the SLAP quadrant is an extended local identifier (ELI) quadrant (Table 1 provides for ELI space when policy field 306 value =3).
Regarding Claim 6, McCann discloses the method of claim 1, wherein the SLAP quadrant is a standard assigned identifier (SAI) quadrant (Table 1 provides for SAI space when policy field 306 value =4).
Regarding Claim 7, McCann discloses the method of claim 1, wherein the SLAP quadrant is an administratively assigned identifier (AAI) quadrant (Table 1 provides for AAI space when policy field 306 value =2).
Regarding Claim 11, similar rejection where the method of claim 1 teaches the client device of claim 11.
Regarding Claim 13, similar rejection where the method of claim 3 teaches the client device of claim 13.
Regarding Claim 14, similar rejection where the method of claim 4 teaches the client device of claim 14.
Regarding Claim 15, similar rejection where the method of claim 5 teaches the client device of claim 15.
Regarding Claim 16, similar rejection where the method of claim 6 teaches the client device of claim 16.
Regarding Claim 17, similar rejection where the method of claim 7 teaches the client device of claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCann as applied to claims 1 and 11 above, and further in view of US PGPUB 2018/0324138 A1 to Das et al.
Regarding Claim 2, McCann discloses the method of claim 1. 	McCann doesn’t explicitly disclose wherein the first message and the second message are dynamic host control protocol (DHCP) messages. 	Das, in a similar field of endeavor, discloses wherein a first message and a second message are dynamic host control protocol (DHCP) messages (FIG. 8 and 0092 provides for DHCP messages). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Das for using DHCP servers for IP address allocation procedure. The DHCP address allocation of Das, when implemented with the network address policy relay 110 of the McCann system, will allow one of ordinary skill in the art to allocate addresses from a central location, in order to maintain and modify network parameters in an optimal fashion. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the DHCP address allocation of Das with the network address policy relay 110 of the McCann system for the desirable purpose of maintaining network parameters in a central location.
Regarding Claim 12, similar rejection where the method of claim 2 teaches the client device of claim 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459